TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00210-CR


Ex parte Dennis Chafin





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. 03-1510, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
In this habeas corpus proceeding, Dennis Chafin claims that trial on an indictment
pending against him in Hays County is barred by double jeopardy.  He appeals from the district
court's order denying relief.
As part of the record in this appeal, Chafin requested the preparation of a complete
reporter's record from his trial in Hays County cause number CR-00-014.  That record has been
received and filed, with the exception of the motion for new trial hearing.  The court reporter
responsible for preparing this portion of the record, Ms. Jennifer Rodriguez, did not respond to this
Court's overdue notice.
The missing portion of the reporter's record is already on file in this Court.  It was
part of the appellate record in our cause number 03-01-00493-CR, in which appellant appealed his
conviction in cause number CR-00-014.  The Clerk is instructed to refile that portion of the
reporter's record in this cause and to send photocopies to counsel for both parties.
Appellant's brief is due ten days from the date of this order, and the State's brief is
due ten days thereafter.  See Tex. R. App. P. 31.1.
It is ordered October 5, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish